In an action for specific performance of a contract for the sale of real property, or *930for damages in lieu thereof, defendants appeal from an order granting plaintiff’s motion for summary judgment. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, without costs. There are questions of fact in the case, the determination of which should await a trial. The decision of those questions may be affected by the disputed claims of the. parties in respect of whether or not the relationship of attorney and client existed between defendants and plaintiff’s husband. (Frost v. Bachman, 259 App. Div. 745, affd. 283 N. Y. 744, motion for reargument denied 284 N. Y. 580.) Hagarty, Acting P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.